        Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 1 of 9



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT


 JULIE MASON, individually and on behalf of all
 others similarly situated,

                               Plaintiff,                    Civil Action No. 3:18-cv-01280-KAD

        v.

 YALE UNIVERSITY,

                               Defendant.


     DECLARATION OF PHILIP L. FRAIETTA IN SUPPORT OF PLAINTIFF’S
    OPPOSITION TO DEFENDANT YALE UNIVERISTY’S MOTION TO DISMISS
                   PLAINTIFF’S AMENDED COMPLAINT

I, Philip L. Fraietta, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am a Partner at Bursor & Fisher, P.A., counsel for Plaintiff in this action. I am

an attorney at law licensed to practice in the State of New York, and I am admitted to this Court

pro hac vice. I make this Declaration in support of Plaintiff’s Opposition to Defendant Yale

University’s Motion To Dismiss Plaintiff’s Amended Complaint and am fully competent to do

so. I have personal knowledge of all matters set forth herein unless otherwise indicated, and, if

called upon to testify, I could and would competently do so.

       2.      Attached hereto as Exhibit A is a true and correct copy of the July 24, 2018 letter

Plaintiff received from Yale, including the annexed enclosures.

       3.      Yale’s motion to dismiss only attached the model letter it sent to the victims of

the data breach. See ECF No. 43-2. The attachment did not include the annexed enclosures. Id.

       I declare under penalty of perjury that the above and foregoing is true and accurate.
       Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 2 of 9



Executed this 8th day of February 2019 at New York, New York.

                                                 /s Philip L. Fraietta
                                                Philip L. Fraietta (phv09753)




                                            2
Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 3 of 9




                                                    EXHIBIT A
Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 4 of 9
Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 5 of 9
Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 6 of 9
Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 7 of 9
Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 8 of 9
Case 3:18-cv-01280-KAD Document 44-1 Filed 02/08/19 Page 9 of 9
